DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-11 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the second metal powder”.  There is no prior recitation of a second metal powder in claim 7, from which claim 9 depends.  
There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction and clarification are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0294359, Anderson et al. in view of US 2015/0072463, Yang et al.
Regarding claim 1
Anderson teaches a solar cell [paragraphs 0011-0014 and 0016], comprising: 
a silicon substrate (corresponding to a silicon wafer) [paragraphs 0011 and 0016], wherein the silicon substrate has a front side and a rear side [paragraphs 0011-0014 and 0016]; 
a finger electrode (corresponding to finger lines) formed on the front side of the silicon substrate (the finger lines are formed on the front-side of the silicon wafer) [paragraph 0012 and 0016], wherein the finger electrode is in electric contact with the silicon substrate [paragraph 0016], wherein the finger electrode comprises a silver component and a glass binder (the finger electrode/lines are formed from metal paste A comprising a silver component and a glass frit) [paragraphs 0017], wherein the finger electrode is substantively free of other conductive metals than the silver component (the conductive paste A comprises at least one metal powder selected from silver, copper and nickel, wherein in the case that a further particulate metals are added to replace silver, the proportion of the same is within a range of 0 to 10 wt. %) [paragraphs 0017 and 0024]; and 
a busbar electrode formed on the front side of the silicon substrate (busbar electrodes are printed on the front side of the silicon wafer) [paragraphs 0011, 0013, 0032],  wherein the busbar electrode is in electric contact with the finger electrode (metal paste B for forming the busbars is printed over metal paste A which corresponds to the finger lines thereby forming a front-side grid electrode) [paragraphs 0011-0014, 0016 and 0031-0032] and wherein the busbar electrode comprises: a silver component (the metal paste B comprises  at least one electrically conductive metal powder selected 
Examiner further notes that particulate metals may replace a small proportion of the electrically conductive metal in a proportion of 0 to 10 wt. % [paragraph 0038].
Yang teaches a solar cell wherein metal particulates that replace small portions of the main electrically conductive metal within a metal paste for forming the bus bars on a front side of a silicon substrate include metals such as nickel, copper, palladium, and platinum [paragraphs 0005, 0058 and 0109].
Anderson and Yang are analogous inventions in the field of solar cells.  Because, Yang teaches that typical metal particulates replacing silver within a conductive paste include nickel and copper, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Anderson teaches that said additional conductive metal particulates are known to be used in small amounts to replace portions of silver, said additional metal particulates are not of innovation but of ordinary skill and common sense [see MPEP 2143].
Regarding claim 2
Modified Anderson teaches the solar cell as set forth above, wherein the second metal is nickel [Anderson, paragraphs 0036 and 0038; Yang, paragraph 0058]. 
Regarding claim 3

Regarding claim 4
Modified Anderson teaches the solar cell as set forth above, wherein the finger electrode comprises 80 to 99.5 wt % of the silver component 80-99 wt % (50 wt % to 92 wt. %) [Anderson, paragraphs 0021-0022] and 0.5 to 20 wt % of the glass binder (0.5 to 8 wt. % of the glass component) based on total weight of the finger electrode [Anderson, paragraph 0020]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 5
Anderson teaches the solar cell as set forth above, wherein the busbar electrode comprises 74 to 98 wt % of the silver component (50 to 92 wt. %) [paragraph 0037], 2 to 25 wt % of the second metal (particulate metals are added in a proportion of 0-10 wt. %) [Anderson, paragraph 0038; Yang, paragraphs 0005, 0058 and 0109] and 0.1 to 3 wt % (0.2 to 3 wt. %) of the glass binder based on total weight of the busbar electrode [paragraph 0033].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 6
Anderson teaches the solar cell as set forth above, wherein content of the glass binder in the finger electrode is higher than content of the glass binder in the busbar electrode [Anderson, Abstract, paragraph 0014, 0017 and 0033-0034]. 
Regarding claim 7
	Anderson teaches a method for manufacturing a solar cell [paragraphs 0011-0014 and 0016], comprising the steps of:
preparing a silicon substrate (corresponding to a silicon wafer) [paragraphs 0011, 0016 and 0051], wherein the silicon substrate has a front side and a rear side [paragraphs 0011-0014 and 0016]; 
applying a first conductive paste (corresponding to metal paste B) for forming a busbar electrode on the front side of the silicon substrate [paragraphs 11-14, 0030, 0032 and 0046], wherein the first conductive paste (B) comprises (a) 68 to 88 wt % of a silver component (50 to 92 wt. %) [paragraph 0037]; (c) 0.1-3.3 wt % of a glass binder (0.2 to 3 wt. %) [paragraph 0033], and (d) 3 to 23 wt % of an organic vehicle (5 to 42 wt. %) [paragraphs 0019, 0035 and 0042]; wherein wt % is based on the total weight of the paste composition [paragraph 0014, 0017, 0033, 0037 and 0042-0043]; 
applying a second conductive paste (corresponding to metal paste A) for forming a finger electrode on the front side of the silicon substrate (the finger lines are formed on the front-side of the silicon wafer) [paragraph 0012 and 0016], wherein the conductive paste comprises (a) 70 to 95 wt % of a silver component (50 wt % to 92 wt. %) [paragraphs 0021-0022]; (b) 0.6 to 7 wt % of a glass binder (0.5 to 8 wt. % of the glass component) [paragraph 0020]; and (c) 3 to 23 wt % of an organic vehicle vehicle 
wherein the second conductive paste (A) for the finger electrode is substantively free of conductive metals other than the silver component (the conductive paste A comprises at least one metal powder selected from silver, copper and nickel, wherein in the case that a further particulate metals are added to replace silver, the proportion of the same is within a range of 0 to 10 wt. %) [paragraphs 0017 and 0024]; and
 firing the applied conductive pastes (A and B) to form the finger electrode and the busbar electrode on the front side of the silicon substrate [paragraphs 0014 and 0048]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
With regards to the first conductive paste comprising (b) 1 to 30 wt % of a metal powder selected from the group consisting of nickel, copper, alloys thereof, and mixtures thereof, Anderson teaches that particulate metals are added in a proportion of 0-10 wt. % to replace some of the silver component [paragraph 0038] Anderson further teaches that the second conductive paste comprises at least one of silver, copper and nickel [paragraph 0036].  However, as further clarification, Yang is cited below.
Yang teaches a solar cell wherein metal particulates that replace small portions of the main electrically conductive metal within a metal paste for forming the bus bars 
Anderson and Yang are analogous inventions in the field of solar cells.  Because, Yang teaches that typical metal particulates replacing silver within a conductive paste include nickel and copper, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Anderson teaches that said additional conductive metal particulates are known to be used in small amounts to replace portions of silver, said additional metal particulates are not of innovation but of ordinary skill and common sense [see MPEP 2143].
Regarding claim 8
Anderson teaches the method for manufacturing solar cells as set forth above, wherein content of the glass binder in the second conductive paste (A) for the finger electrode is higher than content of the glass binder in the first conductive paste (B) for the busbar electrode [Anderson, Abstract, paragraph 0014, 0017 and 0033-0034].
Regarding claim 9
Anderson teaches the method for manufacturing solar cells as set forth above, wherein average diameter of the second metal powder is 0.1 µm to 10 µm (the average particle size of the electrically conductive metal powder 0.5 to 5 µm) [Anderson, paragraph 0037; Yang, paragraphs 0101-0103].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 10
Anderson teaches the method for manufacturing solar cells as set forth above, wherein the first conductive paste (corresponding to metal paste B) is applied subsequent to the application of the second conductive paste (corresponding to metal paste A) [paragraphs 0012-0013 and 0030-0032]. 
Regarding claim 11
Anderson teaches the method for manufacturing solar cells as set forth above, wherein the second conductive paste (corresponding to metal paste A) is applied in a step (1) prior to the application of the first conductive paste (corresponding to step 2).  Accordingly, Anderson does not teach wherein the second conductive paste being applied subsequent to the application of the first conductive paste.  However, it has been held that in the absence of criticality or new and unexpected results, the selection of any order of performing process steps is prima facie obvious (See MPEP § 2144.04).
As further clarification, Yang teaches a method for manufacturing a solar cell, wherein a second conductive paste (corresponding to the paste forming the finger lines) is applied subsequently to a first conductive paste (corresponding to the paste forming the busbars) [see Scheme 3 in Fig. 3].  Said method being a functional equivalent to a method in which the steps of applying the conductive pastes are reversed (see Scheme 4 in Fig. 3 wherein the paste for forming the finger lines is applied prior to the paste for forming the busbars) [Fig. 3 and paragraph 0018].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Anderson such that steps (1) and (2) are reversed because said order of steps is known to effectively form a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0044005, Sakata teaches a method for forming finger lines and bus bars on a surface of a silicon substrate by applying an electrically conductive paste on a front side surface thereof [paragraph 0089].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721